DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending
Claims 1-3 are currently amended
Claims 1-8 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 states “high pressure” and instead should state “high-pressure” to maintain consistency.  Also, line 21 states “to displace CO2 dissolved” and instead should state “to displace the dissolved CO2” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Lines 1-4 states “wherein water and air on a suction side of the aeration pump are at environmental pressure due to the presence of the bleed pipe on the fifth tank, and compressed by the sterilized air on a suction side of the aeration pump are at environmental pressure due to a presence of the bleed pipe on the fifth tank, and compressed by the aeration pump to higher pressures, preferably exceeding the 5 bar.” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "connected to a parallel system…and a fine filter from which water is fed into a bottling machine” on lines 16-20.  It is unclear and confusing to understand what Applicant is claiming and what structural limitation includes what details.  Does the parallel system include an inflow collector, an outflow connector and a fine filter?  Examiner suggests indenting and spacing out the limitations and further including “wherein” clauses to help distinguish the structural limitations.  Claims 2-8 are also rejected
Claim 4 recites the limitation "wherein the inflow connector is connected to multiple parallel lines…to the outflow connector” on lines 1-4.  Is this limitation repetitive to independent claim 1; did Applicant intend to cancel claim 4 instead?  Claim 7 is also rejected since this claim depends on claim 4.
Claim 6 recites the limitation "further comprising four inter-stage flow regulating valves” on lines 1-2.  It is unclear whether Applicant is trying to refer to the same flow regulating valves as recited on lines 16-17 of independent claim 1, or different four inter-stage flow regulating valves.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/07/2021, with respect to current claims 1-8 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1 and 7 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections regarding claims 1 and 3 are now made (see above).
The previous 112(a) claim rejection regarding claims 1-8 has been considered and is now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-8 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made regarding claims 1-8 (see above).


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner, Art Unit 1773